IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:19-cr-29

ANIBAL LUCAS GARCIA,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on the DEFENDANT’S MOTION TO
DISMISS THE INDICTMENT (ECF No. 10) (the “Motion”), which, for the
following reasons, was denied by an ORDER entered on August 9,
2019 (ECF No. 32).

BACKGROUND

I. Procedural Context

Anibal Lucas Garcia (“Lucas”)? was charged in a one-count
indictment with violating 8 U.S.C. § 1326(a) and (b)(1) by re-
entering the country after having been removed. ECF No. 1. Lucas
filed the Motion on May 21, 2019, and the parties fully briefed
it. The Court received evidence and heard oral argument on the

Motion on August 7, 2019,2 and the Motion was denied by an ORDER

 

4 The Court follows the lead of counsel for the Defendant in
referring to the Defendant as “Lucas.”

2 The hearing on the Motion was originally scheduled for July
1, 2019, but was continued because Lucas provided late notice to
the Government that he intended to call an expert witness to
testify at the hearing. See ECF Nos. 20, 22, 24, 27.
entered on August 9, 2019. ECF No. 32.
II. Factual Background?

Lucas is a citizen of Guatemala, and does not have legal
status in the United States. Lucas first entered the United States
legally on a work visa (the “visa”) on December 12, 2004. Gov't
Ex. 1. The Government’s witness, Deportation Officer Richard Tine
(“Tine”), testified that Lucas entered the United States through
the Atlanta, Georgia airport, on a visa that expired on July 15,
2005.4

Following the expiration of the visa, Tine testified that
there was no record of Lucas leaving the United States. Then, on
September 30, 2010, Lucas was convicted of felony forgery of public
records in violation of Va. Code § 18.2-168 (hereinafter, the
“public records forgery” or the “conviction”). Gov’t Ex. 2. The
offense date for the conviction was July 13, 2008, and the record
is not clear why it took more than two years for Lucas to be

convicted. Lucas was sentenced to two years imprisonment with one

 

3 The Government filed Lucas’ Alien File, or “A-file,” with the
Court. See ECF No. 19. At the August 7, 2019 hearing, the parties
agreed to call the A-file “Joint Exhibit 1,” which is how the Court
will refer to it in this Opinion.

4 Tine testified that the type of visa that Lucas had would
have required that there was an employer in the United States
willing to accept Lucas as an employee. There is no evidence in
the record reflecting who that employer was.

2
year and ten months suspended for the public records forgery.°® Id.

After Lucas was convicted of the public records forgery,
immigration officials began expedited removal proceedings against
him pursuant to 8 U.S.C. § 1228, which establishes an
administrative removal procedure for certain aliens who have been
convicted of “aggravated felonies,” as defined by the Immigration
and Nationality Act (“INA”). On December 6, 2010, immigration
officials served Lucas with a “Notice of Intent to Issue a Final
Administrative Removal Order,” or Form 1-851 (hereinafter, the “I-
851 form”). Gov’t Ex. 3. The I-851 form is written entirely in
English, and the “Certificate of Service” shows that the I-851
form was “explained and/or served. . .to the alien in the [English]
language.”® Id.

The front side of the I-851 form explained to Lucas that he

was not lawfully present in the United States; that he had been

 

5 On the same day that Lucas was convicted for the public
records forgery, he was also convicted of identity theft to avoid
arrest (in violation of Va. Code § 18.2-186.3), and sentenced to
six months’ imprisonment (with five months suspended). Gov’t Ex.
2. The offense date of the identity theft to avoid arrest was also
July 13, 2008. Id. There is also evidence in Lucas’ A-file that
Lucas was convicted of obstructing justice without force (in
violation of Va. Code § 18.2-460) on November 3, 2010, see Joint
EX. 1 at 33-L, and operating a motor vehicle without a license (in
violation of Va. Code § 46.2-300) on September 30, 2010. See Joint
Ex. 1 at 35-L. a

§ As discussed further below, Lucas contends that he did not
speak or understand English when served with the I-851 form. His
native language is Spanish.

3
convicted of an “aggravated felony,” as defined by 8 U.S.C. §
1101 (a) (43) (R);? and that he was removable from the United States
pursuant to 8 U.S.C. § 1227(a) (2) (A) (iii). Gov’t Ex. 3 at 1. The
I-851 form also notified Lucas that he could be represented by
counsel; that he could respond to the charges on the I-851 form;
and that he could remain in the United States for 14 days to file
for judicial review pursuant to 8 U.S.C. § 1252. Id.

The reverse side of the I-851 form shows that Deportation
Officer Long served the I-851 form on Lucas in person and explained
it to him in English, as discussed above. Gov’t Ex. 3 at 2. Lucas
signed on a line indicating that he had received the I-851 form.
Id. Below that section, Lucas selected a check box that stated: “I
Do Not Wish to Contest and/or to Respond to Request Withholding of
Removal.” Id. Lucas then selected two check boxes below that.
First, he selected a box that read:

I admit the allegations and charge in this
Notice of Intent. I admit that I am deportable
and acknowledge that I am not eligible for any
form of relief from removal. I waive my right

to rebut and contest the above charges. I do
not wish to request withholding or deferral of

 

7 This statutory provision defines as an “aggravated felony”

“an offense relating to commercial bribery, counterfeiting,
forgery, or trafficking in vehicles the identification numbers of
which have been altered for which the term of imprisonment is at
least one year” (emphasis added). The Government’s witness,
Deportation Officer Roy Long (“Long”), testified that he made the
determination of whether the conviction qualified as an
“aggravated felony” in this case by looking at the nature of the
conviction and the length of the sentence that could be imposed.
4
removal. I wish to be removed to [Guatemala] .8
Id. Second, he selected a box that read: “I understand that I
have the right to remain in the United States for 14 calendar days
in order to apply for judicial review. I do not wish this
opportunity. I waive this right.” Id. Both Lucas and Long signed
and dated this section on December 6, 2010 at 10:45 a.m. Id.

Long testified at the August 7, 2019 hearing about the usual
process of serving an I-851 form on an alien. Long explained that
he would take both an English and a Spanish version of the I-851
form to his meeting with the alien, and would ask which language
the alien preferred. If an alien did not speak English, Long would
contact the so-called “language line,” a telephone number that
provided interpreter services and the I-851 form would be read by
an interpreter.

However, if the alien spoke and understood English, it was
Long’s practice to read the entire I-851 form to the alien in
English. Long further testified that the fact that the I-851 form
was served by him on Lucas in English indicated to Long (from his
experience) that Lucas would have indicated that he could read and
understand English.

Also on December 6, 2010, a “Final Administrative Removal

 

8 Long testified that he (Long) would have written “Guatemala”
in the blank.

5
Order,” or Form I-851A, was served on Lucas in person by Long.
Gov't Ex. 4 (hereinafter, the “2010 Final Order”). The 2010 Final
Order, signed by Assistant Field Office Director Matthew Munroe
(“Munroe”), informed Lucas that the basis of his removal was his
conviction for an “aggravated felony” pursuant to 8 U.S.C. §
1101 (a) (43) (R) (for the public records forgery). Id. The 2010 Final
Order was also written in English. Id. A “Warrant of
Removal/Deportation,” or Form I-205 (also in English), was also
issued for Lucas on December 6, 2010, and signed by Munroe. Gov’t
Ex. 5.

On December 20, 2010, Lucas was removed from the United States
pursuant to the 2010 Final Order. Gov’t Ex. 5 at 2. When he was
removed, Lucas received a “Warning to Alien Ordered Removed or
Deported.” Joint Ex. 1 at 6-L. That form, written in English,
informed Lucas that, because of his removal for a “crime designated
aS an aggravated felony,” Lucas was prohibited from “entering,
attempting to enter, or being in the United States” “[a]t any
time.” Id.

After the December 20, 2010 removal, Lucas illegally returned
to the United States on an unknown date. Gov’t Ex. 6. Lucas was
arrested and charged with a DWI (in violation of Va. Code § 18.2-
266) in Chesterfield County, Virginia on June 26, 2018 (no

disposition is listed). Id. at 4. Then, on February 3, 2019, Lucas
was arrested and charged in Chesterfield County with identity theft
(in violation of Va. Code § 18.2-186.3); providing false
identification to law enforcement (in violation of Va. Code § 19.2-
82.1); contempt of court (in violation of Va. Code § 18.2-456);
and another DWI (in violation of Va. Code § 18.2-266) (no
dispositions of these cases are in the record). Id. at 3-4. He was
indicted by the grand jury on the illegal reentry charge on
February 21, 2019, see ECF No. 1, and was arrested on April 24,
2019. ECF No. 5.
DISCUSSION

I. Framework For Collateral Challenges To Prior Deportation
Orders

Lucas has been charged with illegal reentry under 8 U.S.C. §
1326(a) and (b) (1). To prove that charge, the Government will
have to establish, inter alia, that Lucas “has been denied
admission, excluded, deported, or removed,” and that, thereafter,
he reentered the United States without the permission of the United
States Attorney General. 8 U.S.C. § 1326(a). In United States v.
Mendoza-Lopez, 481 U.S. 828 (1987), the Supreme Court of the United
States held that, in illegal reentry cases, an alien has a due
process right to challenge the underlying deportation order.
Thereafter, Congress codified the due process requirements in 8

U.S.C. § 1326(d). See United States v. Moreno-Tapia, 848 F.3d 162,

 

165-66, 169 (4th Cir. 2017); see also United States v. Guzman-

 

7
Velasquez, 919 F.3d 841, 845 (4th Cir. 2019). At bottom, Section
1326(d) “is concerned with failures of due process in an
immigration proceeding that would make it fundamentally unfair to
rely on a removal order coming out of that proceeding.” Moreno-
Tapia, 848 F.3d at 169. The statute focuses the inquiry on whether
there were “procedural defect[s] in an immigration proceeding
[that] insulate[] the resulting order from judicial review. .. .”
Id.

Section 1326(d) sets out three elements that an alien must
prove to challenge the underlying deportation order. In full, that
subsection reads:

In a criminal proceeding under this section [8
U.S.C. § 1326], an alien may not challenge the
validity of the deportation order described in

Subsection (a)(1) or subsection (b) unless the
alien demonstrates that—

 

(1) the alien exhausted any administrative
remedies that may have been available to seek
relief against the order;

(2) the deportation proceedings at which the
order was issued improperly deprived the alien
of the opportunity for judicial review; and

(3) the entry of the order was fundamentally
unfair.

8 U.S.C. § 1326(d) (emphasis added). The Fourth Circuit has held
that, to satisfy Section 1326(d) (3), an alien “must show that (1)
his due process rights were violated by defects in his underlying

deportation proceeding, and (2) he suffered prejudice as a result

8
of the defects.” United States v. El Shami, 434 F.3d 659, 664 (4th

Cir. 2005) (quoting United States v. Wilson, 316 F.3d 506, 510

 

(4th Cir. 2003)). To show prejudice, the alien must show that,
“but for the errors complained of, there was a reasonable
probability that he would not have been deported.” Id. at 665. An
alien may be excused from meeting certain Section 1326(d)
requirements if the underlying deportation proceeding was
procedurally flawed in a material way. See Moreno-Tapia, 848 F.3d

at 169; United States v. Lopez-Collazo, 824 F.3d 453, 459-62 (4th

 

Cir. 2016) (due process violation where alien was served the I-
851 form in language he did not understand); El Shami, 434 F.3d at
662-64 (excusal from Sections 1326(d) (1) and (d) (2) and due process
violation where alien did not receive notice of his immigration
proceeding).

It is evident from the statutory text that the defendant must
satisfy (or be excused from) all three elements of Section 1326 (d)
to succeed in a collateral challenge. The Fourth Circuit’s recent
decision in United States v. Cortez, 930 F.3d 350, 355-58 (4th
Cir. 2019), confirms that view. There, the Court of Appeals held
that, while typically, the existence of a prior removal order is
sufficient to meet the government’s burden in an illegal reentry
case, “there is an exception, allowing a defendant to collaterally

attack a removal order” when a flaw in the original proceedings
prevented the alien from seeking review of the removal order at
the time it was issued. Id. at 356. But, “[uJnder 8 U.S.C. §

1326(d), a noncitizen must make each of three showings to come

 

within that exception and mount a collateral attack,” citing the
three requirements of Section 1326(d), discussed above. Id.
(emphasis added); see also id. at 358 (raising “significant doubts”
that the jurisdictional argument raised by Cortez put him outside
the requirements of Section 1326(d)).

The Fourth Circuit’s approach outlined in Cortez confirms

what this Court has held in several cases. See, e.g., United States

 

v. Gonzalez-Ferretiz, No. 3:18-cr-117, 2019 WL 943388, *3-4 (E.D.

 

Va. Feb. 26, 2019) (surveying Fourth Circuit and district court
decisions and holding “that an alien may only challenge his
underlying deportation order by satisfying the three requirements

of Section 1326(d)"); see also Moreno-Tapia, 848 F.3d at 166; El

 

Shami, 434 F.3d at 663; United States v. Gomez-Salinas,

 

No.2:19crl10, 2019 WL 1141063, *2-4 (E.D. Va. Mar. 12, 2019) (Davis,

 

C.J.) (*“[A] defendant must satisfy all three provisions [of Section
1326(d)] before he may wage a collateral attack on the prior
removal order.”); United States v. Romero-Caceres, 356 F. Supp. 3d
541, 547 (E.D. Va. 2018) (“[D]efendant here may not challenge the

June 2007 Removal Order unless he meets all three § 1326(d)

10
requirements.”) .9

The burden of proof to establish that the elements of Section
1326(d) have been satisfied “rests with the defendant.” United
States v. Galcia, No. 1:15cr59, 2016 WL 4054926, *2 (E.D. Va. July
26, 2016). And, that burden must be met by “a preponderance of the
evidence.” Id. (citing several cases). If the alien meets his
burden, “the illegal reentry charge must be dismissed as a matter
of law.” El Shami, 434 F.3d at 663 (citing Wilson).

In sum, collateral challenges in Section 1326 prosecutions
Must proceed pursuant to Section 1326(d) because of the clear

statutory text and articulated Congressional intent. 10

 

3 As the Court discussed in Gonzalez-Ferretiz, language in
Moreno-Tapia and a recent opinion by Judge Brinkema suggest that
collateral challenges outside of Section 1326(d) might be
possible. See Moreno-Tapia, 848 F.3d at 170 ("We need not decide
today. . .whether due process might in some circumstances demand
that an immigration order based on an unconstitutional conviction
be subject to collateral attack."”); United States v. Rivera
Lopez, 355 F. Supp. 3d 428, 435 (E.D. Va. 2018) (it “remains an
open question” whether “due process requires that a defendant be
given an opportunity to bring a collateral attack beyond the
requirements and limitations of § 1326(d)”) (emphasis in
original).

 

 

Cortez teaches that such cases, if any, will be exceedingly
rare. See Cortez, 930 F.3d at 356-58 (noting that Cortez must
demonstrate that “there is some exception-to-the-exception that
would allow him to bypass these normal requirements” of Section
1326(d)); id. at 357-58 (rejecting “exception-to-the-exception”
based on Cortez’s subject matter jurisdiction argument) .

10 The “Section-by-Section” analysis of the legislation that

added Section 1326(d) states that the new subsection “allow[s] a

court in a criminal proceeding against a deported alien who re-
11
Accordingly, if the Court determines that Lucas has failed to
satisfy any of the three elements of Section 1326(d), his
collateral challenge must be rejected, and the Motion will be
denied. Conversely, if Lucas satisfies (or is excused from) the
three elements of Section 1326(d), the illegal reentry indictment
must be dismissed. See El Shami, 434 F.3d at 663.
II. Analysis

Lucas makes two arguments in support of the Motion. See ECF
No. 10 at 2-30. First, he argues that his 2010 public records
forgery conviction was not an “aggravated felony,” and that
immigration officials acted ultra vires when they removed him on
that basis. Second, he argues that he can satisfy the collateral
attack requirements of 8 U.S.C. § 1326(d). The Government takes
the opposite view on both arguments. See generally ECF No. 12.
Neither argument made by Lucas is meritorious, and thus, the Motion
was denied.

A. Va. Code § 18.2-168 Is An Aggravated Felony Under The INA
And The Ultra Vires Argument Fails

Lucas first argues that Va. Code § 18.2-168 is broader than

 

enters the U.S. to re-examine the underlying deportation order
only if the alien” satisfies the three requirements of Section
1326(d). 140 Cong. Rec. §.5558-01 (daily ed. May 11, 1994), 1994
WL 181390, at *S5571 (emphasis added). “This language taken from
United States v. Mendoza-Lopez, 481 U.S. 828 (1987), is intended
to ensure that minimum due process was followed in the original
deportation proceeding while preventing wholesale, time consuming
attacks on underlying deportation orders.” Id.

12
the generic federal definition of forgery, and therefore, applying
the categorical approach, it cannot qualify as an “aggravated
felony” for removal under the INA. See ECF No. 10 at 6-22.
Accordingly, says Lucas, immigration authorities acted ultra
vires, or without “subject matter jurisdiction to enter the
[removal] order at all.” Id. at 3.

Lucas’ overbreadth argument is two-fold. First, he posits
that Virginia forgery law allows prosecution for “simple
possession” of a forged document without knowledge of its falsity.
Second, he argues: (1) that the Court must consider “aiding and
abetting” liability as part of the substantive offense; (2) that
under Virginia law, “aiding and abetting” a crime can mean as
little as “passive acquiescence in a crime—that is, a failure to
object or intervene to prevent a crime without a duty to do so,”
ECF No. 10 at 13; and (3) that Virginia’s definition of “aiding
and abetting” a crime sweeps more broadly than the federal
definition of “aiding and abetting,” which requires “an
affirmative act.”11 Id. Although Lucas recognizes that, in Alvarez

v. Lynch, 828 F.3d 288 (4th Cir. 2016), the Fourth Circuit held

 

ii This argument leads to absurd results because it would mean
that no Virginia criminal statute could qualify as an “aggravated
felony” under the INA or any other federal statute requiring the
Court to apply the categorical approach. See, e.g., United States
v. Brown, 333 U.S. 18, 27 (1948) ("No rule of construction
necessitates our acceptance of an interpretation resulting in
patently absurd consequences.”).
13

 
that the offense proscribed by Va. Code. § 18.2-168 was an
“aggravated felony,” he argues that the overbreadth arguments that
he is raising here were not raised in the Court of Appeals in

Alvarez. ECF No. 10 at 20-22 (citing United States v. McLeod, 808

 

F.3d 972 (4th Cir. 2015) for the proposition that Lucas can raise
a different argument under the categorical approach than one
decided in a prior case).

The Government argues that the Alvarez decision (Virginia
Code § 18.2-168 creates an “aggravated felony” offense) and that
should end the analysis. See ECF No. 12 at 11-18. Alternatively,
the Government asserts that Lucas misunderstands Virginia law on
the overbreadth arguments that he makes. Id. at 12-21. The
Government is correct on both points.

The Virginia Code provision under which Lucas was convicted
in 2010 (and which was determined to be an “aggravated felony”),
§ 18.2-168, provides:

If any person forge a public record, or
certificate, return, or attestation, of any
public officer or public employee, in relation
to any matter wherein such certificate,
return, or attestation may be received as
legal proof, or utter, or attempt to employ as
true, such forged record, certificate, return,

or attestation, knowing the same to be forged,
he shall be guilty of a Class 4 felony.

 

 

 

(emphasis added). Under 8 U.S.C. 1101(a) (43) (R), part of the INA,

an “aggravated felony” for immigration purposes is: “an offense

14
relating to commercial bribery, counterfeiting, forgery, or
trafficking in vehicles the identification numbers of which have
been altered for which the term of imprisonment is at least one
year.” (emphasis added).

In Alvarez, the Court of Appeals was “asked to decide whether
a Virginia conviction for forgery of a public record is an
aggravated felony under the INA, which is defined as ‘an offense
relating to. . .forgery. . .for which the term of imprisonment is
at least one year.’” 828 F.3d at 292. The Virginia statute
considered by the Court of Appeals was the precise statute at issue
in this case. The Fourth Circuit concluded that such a conviction
was an “aggravated felony” because the Virginia forgery and the
generic federal forgery definitions matched. See id. at 293-98;
id. at 293 (noting that Congress used the language “relating to”
the forgery offense, indicating that Congress intended a “more
expansive definition”).

The issue in Alvarez was the so-called “false making” element
of generic federal forgery, and whether, under Virginia law, one
could be convicted of forgery “where the document in question is
genuine but merely contains some false information.” Id. at 294-
95. The Fourth Circuit determined that “one commits generic
federal forgery only where a document is invalid or falsely

executed. If a document is genuinely executed but merely contains

15
false information, a conviction for federal forgery cannot lie.”
Id. at 294. Then, the Court looked to Virginia’s public records
forgery statute (the same at issue here), and held that it requires
“the false making or materially altering with intent to defraud,
of any writing which, if genuine, might apparently be of legal
efficacy, or the foundation of legal liability.” Id. at 294. And,
like federal forgery, a Virginia forgery defendant must have
altered the genuineness and authenticity of a document. See id. at
295.

In Alvarez, the Court of Appeals concluded that Alvarez had
failed to show that there was a “realistic probability, not a
theoretical possibility, that [Virginia] would apply its statute
to conduct that falls outside the generic definition of a crime.”
Id. at 295-98 (alteration in original). And, then the Court held
that a conviction under Virginia’s forgery statute was an
“aggravated felony” under the INA. Id. at 295-98 (alteration in
original); id. at 298 (“Virginia forgery as set forth in Virginia
Code Ann. § 18.2-168 is categorically ‘forgery’ under the INA;
therefore, Virginia forgery necessarily relates to forgery under
the aggravated felony provision.”).

Lucas is correct that Alvarez did not directly address his
overbreadth arguments related to “simple possession” of a forged

document and aiding and abetting liability. However, as set forth

16
below, Alvarez nonetheless establishes that Lucas’ conviction
under Va. Code § 18.2-168 is an aggravated felony. His “simple
possession” and aiding and abetting arguments do not change the
analysis.

First, Alvarez made clear that the INA’s definition of
“forgery” “is one of the many aggravated felonies the INA defines
‘expansive[ly]’ as merely ‘relating to’ a generic federal crime.”

828 F.3d at 293 (quoting Denis v. Attorney Gen. of U.S., 633 F.3d

 

201, 207 (3d Cir. 2011)); see also Cardoza Salazar v. Barr,

 

F.3d _, 2019 WL 3483186, *2-4 (8th Cir. Aug. 1, 2019) (citing
Alvarez for the proposition that “fo]ther circuits have taken a
similarly-expansive approach in considering the words ‘related to
forgery’”). When the words “related to” are used, the fact that
the state and federal definitions do not precisely match “is not
determinative.” See Alvarez, 828 F.3d at 293 (citation omitted).
Thus, even if Alvarez did not address the exact arguments that
Lucas raises, the Court of Appeals’ expansive understanding of the
words “relating to” in 8 U.S.C. § 1101(a) (43) (R) teaches that what
Lucas was convicted of was an “aggravated felony.”

Second, Lucas has not shown a “realistic probability” that

Va. Code § 18.2-168 would be applied to “simple possession” of a

 

12 The Alvarez Court concluded that the offenses matched;
therefore, they necessarily related to each other. See 828 F.3d at
293. —

17
forged document. Lucas cites several cases for the proposition
that possession of a forged document establishes a presumption
that the possessor knew that the document was forged and warrants
submitting a forgery case to the jury. See Oliver v. Commonwealth,

544 S.E.2d 870, 874 (Va. App. 2001)); Fitzgerald v. Commonwealth,

 

313 S.E.2d 394, 395-96 (Va. 1984). These cases recite the same
definition of forgery that Alvarez does: forgery is the “the false
making or materially altering with intent to defraud, of any
writing which, if genuine, might apparently be of legal efficacy,
or the foundation of legal liability.” Alvarez, 828 F.3d at 294;
Fitzgerald, 313 S.E.2d at 395; Oliver, 544 S.E.2d at 874. In other
words, there is a mens rea requirement to Virginia forgery.
“Possession of a forged check by an accused, which he claims
as a payee, is prima facie evidence that he either forged the
instrument or procured it to be forged,” but it is not a conclusive
presumption, and may be rebutted. See Fitzgerald, 313 S.E.2d at
395. The decisions cited by Lucas do not support that Virginia law
has eliminated a mens rea requirement for a forgery conviction.
Rather, those decisions simply explain the types of evidence from
which a factfinder could make a finding that a defendant had the
requisite mens rea. Lucas is incorrect that Virginia law permits
a conviction for forgery based on “simple possession” of the forged

document without the requisite mens rea. Thus, his argument that

18
Va. Code § 18.2-168 is broader than generic federal forgery because
it allows a conviction for “simple possession” fails.

Third, Virginia aiding and abetting law is not broader than
the generic federal definition, an argument that this Court has

already rejected. See United States v. Ward, No. 3:18-cr-44 (E.D.

 

Va. Dec. 6, 2018). In Ward, the Court rejected a similar argument

in the context of a drug offense:

Ward's aiding-and-abetting argument -that
"Virginia's aiding and abetting liability is
overbroad and indivisible," ECF No. 25-

similarly fails, because there is no case law
to support that Virginia has a different
standard of aiding-and-abetting liability
than the federal standard. Generic aiding and
abetting has two aspects. First, the defendant
must have the "'specific intent to facilitate
the commission of a crime by someone else.'"
United States v. Valdivia-Flores, 876 F.3d
1201, 1207 (9th Cir. 2017) (emphasis in
original) (quoting United States v. Garcia,
400 F.3d 816, 819 (9th Cir. 2005)). Second,
the aider and abettor must render some
assistance to the principal "'by words, acts,
encouragement, support, or presence.'" United
States v. Cammorto, 859 F.3d 311, 317 (4th
Cir. 2017) {emphasis in original) (quoting
Rosemond v. United States, 572 U.S. 1240, 1246
(2014)). Virginia's interpretation of
accomplice liability is consistent with this
formulation. See Thomas v. Commonwealth, 688
S.E. 2d 220, 235 (Va. 2010) (stating that the
aider and abettor must commit "some overt act
done knowingly in furtherance of the
commission of the crime" or "share[] in the
criminal intent of the principal committing
the crime" and that an accomplice must
"encourag[e], incitfe], or in some manner
offer[] aid in the commission of the crime,"

 

 

 

 

 

19
including by being "present lending
countenance").

Ward, Mem. Op. at 13-14 n.3. Undeterred, Lucas cites one
unpublished Virginia Court of Appeals decision, Spruill v.
Commonwealth, 2002 WL 31655322 (Va. Ct. App. 2002) (unpublished),
for the proposition that “Virginia's version of accomplice
liability include[s] being present and failing to intervene while
a friend commits a crime.” ECF No. 10 at 18. Spruill states that
“mere presence is not sufficient to establish that one is a
principal in the second degree”; however, presence “at the
commission of a crime without disapproving or opposing it, is

evidence from which, in connection with other circumstances, it is

 

competent for the [judge or] jury to infer that he assented
thereto, lent to it his countenance and approval, and was thereby
aiding and abetting the same.” 2002 WL 31655322 at *3 (emphasis
added) (alteration in original) (citations omitted). And, in
Spruill, the evidence showed that Spruill was part of (and had the
intent to be involved in) the check forging scheme. See id. at *3-
4. Thus, it was not simply Spruill’s presence at the scene that
established her liability. See id. Read as a whole, Spruill does
not establish that Virginia aiding and abetting law is broader
than federal law.

In sum, Alvarez establishes that 8 U.S.C. 1101{a) (43) (R) is

read broadly to cover offenses “relating to” forgery, which Lucas’

20
conviction for “public records forgery” clearly is. And, Lucas’
overbreadth arguments lack merit. Thus, his 2010 conviction under
Va. Code § 18.2-168 was properly classified as an “aggravated
felony” under the INA. Because Lucas’ ultra vires argument rests
entirely on the argument that Va. Code § 18.2-168 is not an
“aggravated felony,” the ultra vires argument likewise fails.3

B. Lucas Cannot Satisfy The Requirements Of 8 U.S.C. § 1326 (d)

Lucas next argues that he can satisfy the requirements of 8
U.S.C. § 1326(d) to collaterally attack the 2010 Final Order. At
bottom, Lucas argues under Section 1326(d) that, although he
purportedly waived his right to challenge the 2010 Final Order,
that waiver was invalid because the I-851 form was not explained
to him in a language that he understood (Spanish), and that, for
like reason, he was not adequately informed that he could challenge
the “aggravated felony” determination. See ECF No. 10 at 23-30.
Lucas also asserts that service of the I-851 form in a language
that he does not understand and deportation on a legally erroneous

basis are due process violations, and that he can show prejudice.

 

13 Additionally, this Court has previously rejected similar
ultra vires arguments in several cases, holding that arguments of
the type Lucas raises must be brought pursuant to the requirements

 

 

of 8 U.S.C. § 1326(d). See United States v. Segura-Virgen, _ F.
Supp. 3d, 2019 WL 2146594, *7-8 (E.D. Va. May 16, 2019); United
States v. Gonzalez-Ferretiz, 2019 WL 943388, *5-6 (E.D. Va. Feb.
26, 2019). The Court rejects Lucas’ ultra vires argument on the

basis of those decisions too.
21
Id. at 25-30. The Government, on the other hand, argues that Lucas
cannot show that: (1) he is excused from the administrative
exhaustion requirement of Section 1326(d) (1); (2) he was deprived
of judicial review, as required to satisfy Section 1326(d) (2); and
(3) entry of the 2010 Final Order was fundamentally unfair, as
required to satisfy Section 1326(d) (3). See ECF No. 12 at 6-19.

As set forth below, Lucas has the burden of demonstrating
that his waiver of judicial review was invalid. He has not
Satisfied his burden here, and thus cannot show that he was
deprived of judicial review. Further, because (as discussed
above), Lucas’ public records forgery conviction was properly
classified as an “aggravated felony,” he is unable to demonstrate
prejudice. Thus, he cannot satisfy all three requirements of
Section 1326(da), and the Motion was denied under Section 1326(d).
See El Shami, 434 F.3d at 663 (Section 1326(d) requirements are
“listed in the conjunctive, so a defendant must satisfy all three
in order to prevail”).

(1) Lucas Is Excused From Section 1326 (d) (1)

Lucas did not seek any administrative remedies for the 2010
Final Order (and, indeed, selected a check-box on the I-851 form
indicating that he did not wish to challenge his removal). However,
the Court has previously held that “in expedited removal

proceedings involving the I-851 form (as here), an alien need not

22
have raised a legal challenge to the expedited removal in order to
satisfy an administrative exhaustion requirement because there was
no available administrative remedy.” Segura-Virgen, 2019 WL
2146594 at *8-9. In other words, because the I-851 form does not
provide an administrative route to challenge the “aggravated
felony” determination, the alien is excused from the
administrative exhaustion requirement of 8 U.S.C. § 1326(d) (1).

See id.; Etienne v. Lynch, 813 F.3d 135, 137-42 (4th Cir. 2015).

 

Because the same I-851 form is at issue here, the analysis from
Segura-Virgen applies, and Lucas is excused from Section
1326 (da) (1).

(2) Lucas Has Not Demonstrated That He Was Deprived of
Judicial Review

To satisfy Section 1326(d) (2), Lucas must demonstrate that
the 2010 removal proceedings improperly deprived him of judicial
review. That he has not done.

There is no dispute that Lucas did not seek judicial review
of the 2010 Final Order. The I-851 form states clearly that an
alien has a right:

to remain in the United States for 14 calendar
days so that you may file a petition for review
of this order to the appropriate U.S. Circuit
Court of Appeals as provided for in. . .8
U.S.C. § 1252. You may waive your right to
remain in the United States for this 14-day

period.

Gov‘t Ex. 3 (front side).

23
The I-851 form goes on to say that the alien can file a
petition for review within 30 days (i.e. after removal from the
United States). Id. And, on the back side of the I-851 form, Lucas
selected a check-box stating: “I understand that I have the right
to remain in the United States for 14 calendar days in order to
apply for judicial review. I do not wish this opportunity. I waive
this right.” Gov’t Ex. 3 (back side).

Notwithstanding that he signed a waiver of the right to
judicial review, Lucas now argues that his waiver is invalid
because the I-851 form was served on and explained to him in
English, which he says he did not speak or understand.14 ECF No.
10 at 23. Under immigration regulations, 8 C.F.R. § 238(b) (2) (v),
immigration officials:

must either provide the alien with a written
translation of the Notice of Intent or explain
the contents of the Notice of Intent to the

alien in the alien’s native language or ina
language that the alien understands.

 

(emphasis added); see also Lopez-Collazo, 824 F.3d at 462

 

(describing this requirement) .
Here, the I-851 form (which includes the waiver form) was

written in English and was served on and explained to Lucas in

 

14 Lucas also argued that his waiver was invalid because he was

not informed that he could challenge the “aggravated felony”
determination. The Court has previously rejected this argument in
the same context, and does so again for the reasons set forth in
Segura-Virgen, 2019 WL 2146594 at *9-11.,

24
English by Long. If Lucas did not speak or understand English in
2010, as he contends, any waiver of his right to judicial review
cannot have been “considered [and] intelligent.” See Mendoza-

Lopez, 481 U.S. at 840; cf. Narine v. Holder, 559 F.3d 246, 249-

 

50 (4th Cir. 2009) (waiver of appellate rights must be “knowingly

and intelligently made”); see also Lopez-Collazo, 824 F.3d at 462

 

(due process violation where I-851 form was provided in English to
alien who did not speak or understand English); United States v.
Reyes-Bonilla, 671 F.3d 1036, 1044 (9th Cir. 2012) (waiver of
rights on I-851 form “cannot be found to have been considered or
intelligent where there is no evidence that the detainee was first
advised of those rights in a language he could understand”).

However, before assessing the validity of Lucas’ waiver, it
is necessary to determine which party bears the burden to prove
the validity of the waiver.

(a) Lucas Bears The Burden To Prove Invalid
Waiver

This case more squarely presents an issue that the Court left
open in Segura-Virgen: which party bears the burden in a Section
1326 prosecution to prove that the alien validly waived his right

to judicial review. See Segura-Virgen, 2019 WL 2146594 at *9. The

 

parties stake out opposite positions, with the Government arguing
that it is Lucas’ burden to show that his waiver was invalid, while

Lucas argues that the Government must show that his waiver was

25
valid.

The Fourth Circuit has not addressed which party bears the
burden of establishing the validity of an alien’s waiver of
administrative and judicial review rights in immigration
proceedings, but unpublished authority suggests that the alien

must “demonstrate that his waiver was invalid.” See United States

 

v. Lopez, 667 Fed. Appx. 837, 838 n.1 (4th Cir. 2016) (per curium)
(unpublished) .15 The Fourth Circuit authority is consistent with
the approaches of at least two Courts of Appeals that have held
that the alien bears the burden to show that his written waiver

was invalid. See United States v. Soto-Mateo, 799 F.3d 117, 120-

 

122 (lst Cir. 2015) (alien bears the burden of proving that written

waiver is invalid); Richardson v. United States, 558 F.3d 216,

 

219-22 (3d Cir. 2009) (same). Taken together, Soto-Mateo and
Richardson teach that, although the Government must demonstrate
the existence of a written waiver, it is the defendant’s burden to
prove that the waiver is invalid. That is but a logical application
of the rule that the burden is on the defendant to meet all three
factors showing entitlement to relief under Section 1326(d).
Where, as here, the defendant asserts an invalid waiver as the

predicate for satisfying one of those factors, the burden is on

 

15 Of course, unpublished opinions are not binding, but they can
be considered. Here, the decision in Lopez is informative.
26
the defendant to show invalidity and the defendant bears the risk
of non-persuasion on that issue. See Soto-Mateo, 799 F.3d at 121.

Several other Courts of Appeals have implied that the alien
bears the burden to show an invalid waiver without squarely so

holding. For example, in United States v. Baptist, 759 F.3d 690,

 

695-97 (7th Cir. 2014), the Seventh Circuit held that the alien
had failed to “put forth enough evidence to convince us that the
stipulated removal order he signed was invalid.” And, in United

States v. Rangel de Aguilar, 308 F.3d 1134, 1137-39 (10th Cir.

 

2002), the Tenth Circuit held that the alien presented no evidence
of a coerced waiver; that she did not understand the rights
available to her; or that immigration officials mislead her as to
her rights.

On the other hand, the minority position, which has been
followed by the Ninth Circuit and at least two district courts in
this Circuit, holds that it is the Government’s burden to prove

that the alien’s waiver was valid. See United States v. Gomez, 757

 

F.3d 885, 893-94 (9th Cir. 2014); United States v. Lopez-Collazo,

 

105 F. Supp. 3d 497, 511 (D. Md. 2015), rev’d on other grounds,

 

824 F.3d 453 (4th Cir. 2016); United States v. Merino-Hernandez,

 

46 F. Supp. 3d 602, 607 (D. Md. 2014).
The approach outlined in Soto-Mateo and Richardson, and

Supported by the reasoning in Baptist, Rangel de Aguilar, and

 

27
Lopez, is persuasive and reflects the better view. As the First
Circuit explained, “section 1326(d) places the burden on the
defendant to demonstrate an entitlement to relief” and therefore
“it follows that the defendant bears the burden of proving his
eligibility for any exception to the statutory requirements,” like
excusal from seeking administrative or judicial review based on an
invalid waiver. See Soto-Mateo, 799 F.3d at 121 (alterations and

citations omitted); see also Richardson, 558 F.3d at 221-22

 

(discussing how a waiver of rights in a criminal proceeding differs
from waivers in a civil deportation proceeding). The Fourth Circuit
has held that the alien has the burden to satisfy the Section

1326(d) requirements, see, e.g., Cortez, 930 F.3d at 356 (alien

 

must make three statutory showings to collaterally attack prior
deportation), and Lopez suggests that the burden extends to
demonstrating that the alien’s waiver of rights in an immigration
proceeding was invalid. Lopez, 667 Fed. Appx. at 838 n.1. Applying

the teachings of Lopez, Soto-Mateo, and Richardson, the Court holds

 

that, in a prosecution under 8 U.S.C. § 1326, the alien bears the
burden to establish that his or her written waiver of

administrative or judicial review rights is invalid.1

 

16 Of course, this assumes that the Government has introduced a

written waiver of such rights. See Soto-Mateo, 799 F.3d at 121

(alien bears the burden to show invalidity where the “government

produces a written and signed waiver of rights”). The Court need

not decide the result if the Government could not provide such a
28
(b) Lucas Has Not Satisfied His Burden

Having established that Lucas bears the burden to demonstrate
that his waiver of judicial review was invalid, the Court further
concludes that Lucas’ evidence does not satisfy his burden. The
Court finds that Lucas has not met his burden to show that he did
not speak and understand English in 2010 to render his written
waiver of judicial review invalid.

The Government has presented Lucas’ written and signed waiver
of judicial review on the I-851 form. Gov’t Ex. 3. Lucas then
presented the results of an Oral Proficiency Interview (“OPI”)
that he did with Dr. Laura Middlebrooks (“Dr. Middlebrooks”) on
June 26, 2019. Def. Ex. A (hereinafter, the “Middlebrooks report”).
According to the Middlebrooks report, Garcia (in 2019) ranks as a
“Novice Low English speaker on the American Council of Teachers of
Foreign Language (ACTFL) proficiency scale. . .the lowest possible
rating.” Def. Ex. A at l.

Dr. Middlebrooks!”? testified during the August 7, 2019 hearing
about the OPI and her administration of it to Lucas. She testified
that the OPI is used to evaluate linguistic abilities and can be

used in any setting in which linguistic abilities must be assessed.

 

written waiver.

1? Lucas presented Dr. Middlebrooks as an expert witness, and
the Government did not object to that designation.
29
Middlebrooks further testified that Lucas rated as the lowest level
novice English speaker and that, in her opinion, Lucas would not
have been able to understand the I-851 form without the assistance
of an interpreter.

On cross-examination, Dr. Middlebrooks acknowledged that: (1)
she did not review the I-851 form with Lucas; (2) she did not
inquire of Lucas how long he had been in the United States prior
to 2019; (3) one can lose a foreign language skill if it is not
used; and (4) the OPI tests language proficiency only at the time
it was given (here, 2019). Dr. Middlebrooks acknowledged that she
has no way to know (based on the OPI) whether Lucas’ English-
speaking skills were better or worse in 2010 than they are in 2019.
Dr. Middlebrooks also testified that she utilized one technique to
account for potential malingering (i.e. an attempt by the OPI
interviewee to downplay his or her language skills): alternating
between easier and more difficult questions.

On redirect, Dr. Middlebrooks stated that one would need to
score in the “advanced” category on the OPI to understand the I-
851 form. And, although the OPI cannot be administered
retroactively, she opined that Lucas’ language skills in 2019 and
2010 likely did not differ significantly. Finally, she confirmed
that she had no evidence that Lucas was malingering.

The Middlebrooks report and Dr. Middlebrooks testimony do

30
provide evidence on Lucas’ English proficiency in 2019 (that he is
a “Novice Low English speaker”), when the OPI was administered.
However, Dr. Middlebrooks acknowledged that the OPI could not be
used to assess Lucas’ language skills in 2010. She also
acknowledged that she did not ask Lucas specifically about the I-
851 form or about how long he had been in the United States. Nor
could she specifically opine about Lucas’ language skill in 2010
or how it might have changed between then and 2019. And, in
perspective of the other evidence in the record, the evidence from
Dr. Middlebrooks alone is insufficient to meet Lucas’ burden that
he invalidly waived his right to judicial review in 2010.

There is evidence in the record that, in 2010, Lucas actually
spoke and understood English. Officer Long, who served the I-851
form on Lucas in English, testified that it was his standard
practice to bring both an English and a Spanish I-851 form to his
interview with the alien. He then asked the alien which language
he preferred. If the alien preferred Spanish, Long would use the
Spanish version of the I-851 form and call the “language line” to
have the I-851 explained to the alien in Spanish. Although Long
testified that he did not specifically remember Lucas, he testified
that the fact that he (Long) had served and explained the I-851
form in English means that, in 2010, Lucas would have indicated

that he spoke and understood English. Otherwise, Long would have

31
used the Spanish form and activated the service of an interpreter
on the language line. The testimony of Long, an experienced
immigration officer, about his standard practice of serving the I-
851 form, is powerful evidence that Lucas spoke and understood
English in 2010.

Further, the record shows that Lucas was involved in state
court proceedings in 2010. Yet, there is no evidence in the record
showing that Lucas required a Spanish-language interpreter during
the state court proceedings. The Court is unwilling to presume
that the state court would allow a conviction of a defendant like
Lucas without the aid of an interpreter if he required one. Thus,
the absence of evidence that Lucas required an interpreter during
the state court proceedings further undercuts Lucas’ argument that
he did not speak and understand English in 2010.

What is more, Lucas presented no evidence for the time period
between 2005 (when the record shows that he entered the United
States) and 2010 (when he was convicted of the “aggravated felony”)
suggesting that he did not speak or understand English. Government
Exhibit 2 indicates that the offense date for the public records
forgery was July 13, 2008, meaning that Lucas must have been in
Virginia at that time. Assuming that Lucas remained in the United
States for the entire period from 2005 to 2010 (there is no

evidence that he left), and absent any evidence to the contrary

32
(there is none), it is reasonable to infer that Lucas was
developing his English skills during that time.

Taken together, the Middlebrooks report and Dr. Middlebrooks’
testimony do not establish that Lucas was served the I-851 form in
a language that he did not understand. See 8 C.F.R. § 238(b) (2) (v).
There is sufficient evidence in the record from which the Court
concludes that Lucas spoke and understood English in 2010. He has
not met his burden to show that he invalidly waived his right to
judicial review based on an inability to speak English.
Accordingly, he cannot demonstrate that he was improperly deprived
of judicial review, and fails to satisfy Section 1326 (d) (2).

(3) Lucas Has Failed To Satisfy Section 1326 (d) (3)
Because He Cannot Establish Prejudice

In addition, even assuming that Lucas has satisfied Section
1326(d)(2), he would fail the prejudice prong of Section
1326 (d) (3). To demonstrate prejudice, Lucas must establish that,
“but for the errors complained of, there was a reasonable
probability that he would not have been deported.” El Shami, 434
F.3d at 665; Lopez-Collazo, 824 F.3d at 462. “This is not a
generalized showing of prejudice; rather, the defendant must link
the actual prejudice he claims to have suffered to the specific

due process violation at issue.” Lopez-Collazo, 824 F.3d at 462.

33
Lucas’ argument on prejudice is that, had he not suffered the
due process violations!* in this case and had challenged his
“aggravated felony” conviction, there is a “reasonable
probability” that he would not have been deported. ECF No. 10 at
27. That argument is very much lacking in merit.

As discussed above, immigration officials properly classified
his public records forgery conviction as an “aggravated felony.”
An alien who is subject to expedited removal proceedings under 8
U.S.C. § 1228 for having committed an “aggravated felony” is
statutorily ineligible for discretionary relief, like voluntary
departure. See 8 U.S.C. § 1228(b) (5) (“No alien described in this
section shall be eligible for any relief from removal that the
Attorney General may grant in the Attorney General’s discretion” ) ;
Lopez-Collazo, 824 F.3d at 457 (noting that “aliens subject to
expedited removal are barred from discretionary forms of relief
such as voluntary departure”); id. at 465 (same). In other words,
where immigration officials properly categorize an alien’s
conviction as an “aggravated felony,” his “deportation [is] a
foregone conclusion.” Id. at 466; United States v. Garcia-

Martinez, 228 F.3d 956, 963 (9th Cir. 2000). And, the Court has

 

18 The due process violations that he asserts are: (1) that
immigration officials served and explained the I-851 form in a
language that he did not understand; and (2) that he was “not
deportable as charged.” ECF No. 10 at 25-26.

34
concluded above that Lucas was convicted of an “aggravated felony.”
Thus, there is no question that he would have been deported, even
if he had challenged the “aggravated felony” determination. He
thus cannot show prejudice, and fails Section 1326 (d) (3) .}9
CONCLUSION

For the foregoing reasons, the DEFENDANT’S MOTION TO DISMISS
THE INDICTMENT (ECF No. 10) was denied by an ORDER entered on
August 9, 2019 (ECF No. 32).

It is so ORDERED.

/s/ LrEL?

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: September 4 , 2019

 

19 The Court recognizes that, in assessing the prejudice
requirement of Section 1326(d) (3), Lopez-Collazo requires that
prejudice be examined under the law at the time of the alien’s
removal. See 824 F.3d at 462-67. In Lopez-Collazo, there was Fourth
Circuit precedent at the time of the alien’s removal establishing
that his conviction was properly an “aggravated felony.” Id. at
463-66. The District Court, however, had applied current law to
determine that the conviction was not an “aggravated felony.” Id.
at 466-67. Conversely, at the time of Lucas’ removal in 2010, there
was no authority on whether Va. Code § 18.2-168 was an “aggravated
felony” under the INA (Alvarez was decided in 2016). In the absence
of authority of the sort that existed in Lopez-Collazo, the parties
agreed that current law should be applied. ECF No. 28 at 6-7; ECF
No. 29 at 2-3. Based on the “relating to. . .forgery” language in
8 U.S.C. 1101(a) (43) (R), the lack of merit to Lucas’ overbreadth
arguments, and the teachings of Alvarez, it is fair to conclude
that, whether in 2010 or 2019, the Fourth Circuit would have held
that Lucas’ public records forgery conviction was an “aggravated
felony.” Thus, he cannot show prejudice.
35
